Citation Nr: 0417278	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to May 
1985, and from February 1991 to July 1992.    

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for asthma.  Appeal to the Board was perfected 
only with respect to this issue.   

The veteran waived her right to a personal hearing before a 
Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the record below, the Board finds that 
further evidentiary development is needed before a decision 
can be rendered on the merits of the claim of entitlement to 
service connection for asthma.

More specifically, the record shows in-service treatment for 
bronchitis.  See service medical records dated in February 
1991.  Post-discharge medical records dated beginning in mid-
1993 through 1994 indicate complaints of sore throat, as well 
as abnormal chest X-ray findings showing a nodule in the 
right lung.  They also indicate diagnostic impressions of a 
possible upper respiratory infection, swelling of maxillary 
glands, and laryngitis.  Medical records dated between mid to 
late 1990s indicate that the veteran was seen numerous times 
for complaints of difficult breathing, as well as wheezing 
and coughing.

The Board is of the opinion that further medical evaluation 
is warranted in this case to determine whether the in-service 
treatment for bronchitis and related symptoms then noted are 
related to post-discharge complaints related to difficult 
breathing and various diagnostic impressions noted in and 
after 1993.  Service connection requires evidence of an 
etiological, or causal, relationship between active duty and 
a current disability.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2003); Pond v. West, 12 Vet. App. 341 
(1999).    

In consideration of the foregoing, the claim of entitlement 
to service connection for asthma is remanded for the 
following actions:

1.  Schedule the veteran for a VA medical 
examination to determine: (1) what 
specific disease(s) or disorder(s), if 
any, that the veteran now has related to 
the lungs, larynx, bronchi, and/or other 
parts of the body associated with or 
related to her various complaints about 
difficult breathing; and (2) whether such 
disease(s) and/or disorder(s) is/are, at 
least as likely as not (that is, by a 
probability of 50 percent or higher), 
etiologically related to active duty, 
including in-service treatment for 
bronchitis.  The veteran's claims folder 
should be made available to the examiner.  
Any report(s) resulting from the 
examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for asthma, or some other 
disease or disorder diagnosed as a result 
of the examination directed above.  If 
the decision remains in any manner 
adverse to the veteran, provide the 
veteran and her representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

3.  It is noted that the requirements of 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
continue to be binding on remand and any 
further adjudication by the RO.  

If an examination is scheduled, the veteran is hereby 
notified that it is her responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  
    
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


